Citation Nr: 0030765	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for dermatitis (claimed 
as body rashes), to include as a result of exposure to 
herbicides.

2.  Entitlement to service connection for a hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He served in combat in Vietnam where he was awarded 
two Purple Hearts and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in a rating decision issued in October 
1999, the RO denied as not well grounded the veteran's claim 
of entitlement to service connection for tinnitus.  This 
claim is not before the Board.  In view, however, of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which has an effective date of July 
14, 1999, the Board invites the RO to review its adjudication 
of that claim. 

The Board further notes that the appellant has claimed 
entitlement to a total disability evaluation based on 
individual unemployability.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


REMAND

The veteran seeks service connection for dermatitis (claimed 
as body rashes) and hearing loss.  He contends that he has 
experienced diminished hearing since being exposed to 
artillery, mortar, and rocket fire in Vietnam.  He maintains 
that his dermatitis also has its origins in the conditions of 
his service in Vietnam, specifically, with exposure there to 
herbicides such as Agent Orange.  The veteran further 
specifically alleges that he has chloracne as a result of 
such exposure. 

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Direct service connection may be 
established for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
Direct service connection may be granted for any disease not 
diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d) (2000).  Thus, service connection will be 
established when a veteran has a current disability that is 
related to an injury or disease incurred (or aggravated) in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

When a claimant seeks service connection for a hearing loss, 
there must be a showing by medical evidence that specific 
audiometric standards required to establish a hearing loss as 
a disability for VA purposes have been met.  Otherwise, a 
hearing loss will not be regarded as a compensable 
disability.  For impaired hearing to be considered a 
disability under the laws administered by VA, the auditory 
threshold for the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz must be 40 decibels or greater in any of those 
frequencies, or 26 decibels or greater in at least three of 
them, or speech recognition scores using the Maryland CNC 
Test must be less than 94 percent.  38 C.F.R. § 3.385 (2000).

degree of 10 percent or more in the manner 
prescribed by law will be considered to have been incurred in 
service even absent a service record or other evidence to 
that effect unless there is affirmative evidence to the 
contrary (including a showing of an intercurrent cause for 
the disease).  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  Chloracne or other 
acneform disease consistent with chloracne must become 
manifest within one year from the date on which the veteran 
last performed active service in Vietnam during the above 
timeframe.  38 U.S.C.A. § 1116.  Exposure to a herbicide 
agent will only be presumed Concerning the claim of entitlement to service connection for 
a skin condition, the service medical records do not show any 
pertinent complaints or findings, and the current clinical 
record does not show that the veteran has either chloracne.  
Medical records from a federal correctional facility show 
that in October 1996, the appellant was treated for an 
erythematous rash on his left leg which was diagnosed as 
dermatitis of the lower extremity.  In September 1998, he was 
seen for an erythematous rash on his lower extremities that 
also was diagnosed as dermatitis.  VA treatment records 
document that the veteran was diagnosed with questionable 
folliculitis in July 1998, and with probable folliculitis in 
September 1998 for what appeared to be an infection on his 
neck.  A March 1999 VA examination resulted in an impression 
of dermatitis with very superficial residual scaring.  The 
examiner did not opine about the etiology of the condition.  
In light of the foregoing, the record does not document a 
diagnosis of a § 3.309 skin disorder that would permit a 
presumption that the veteran was exposed to a herbicide agent 
in Vietnam.  McCartt v. West, 12 Vet. App. 164 (1999).

With regard to his claim concerning a hearing loss, the 
record contains no documentation that the veteran has been 
tested and found to have deficient hearing for VA purposes.  
Moreover, his service medical records are negative for a 
pertinent hearing loss.

Significantly, however, despite the foregoing evidence the 
record also reveals that the appellant has yet to be afforded 
a VA examination where the examiner provided an opinion as to 
the etiology of any claimed skin or hearing loss disorder.  
Hence further development is required.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096 (2000).  Therefore, further development of the evidence 
is in order.

The Board further notes that the RO denied both claims as not 
well grounded.  The statutory requirement that a claimant 
submit a well-grounded claim was repealed by legislation 
passed by the 106th Congress and signed into law by the 
President in the fall of 2000.  Hence, due process requires 
that the RO readjudicate the claims on the merits.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  It is well to note 
further that the new legislation provides that prior to 
determining the merits of a claim, VA has a duty to assist 
the claimant with the development of probative evidence.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 3, 
114 Stat. 2096, ___ (to be codified at 38 U.S.C.A. § 5103A).  
Such a duty includes providing a thorough and contemporaneous 
medical examination and obtaining private and VA medical 
records.  Id.

In the numbered paragraphs below, the Board has described 
specific assistance that it finds should be rendered with 
respect to these claims.  The RO should provide not only this 
assistance but any additional that it considers appropriate.  
The Board takes this opportunity to observe that the duty to 
assist owed by VA extends to all applicable theories of a 
claim, regardless of whether those theories are currently 
supported by the evidence of record or even known to the 
claimant.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Likewise, each claim must be adjudicated under all 
theories, statutes, and regulations applicable thereto.  Id.

Hence, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional evidence relevant 
to his claims, to include competent 
evidence showing a diagnosis of a hearing 
loss for VA purposes, and a relationship 
between either/or both a hearing loss and 
a skin disorder and his active duty 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded VA dermatological and 
audiological examinations in order to 
determine the etiology of any disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims files must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following examination and 
review of the service and post-service 
medical records the audiologist should 
state whether it is at least as likely as 
not that any diagnosed hearing loss is 
related to the veteran's active duty 
service.  The dermatologist should state 
whether it is at least as likely as not 
that the skin disorder diagnosed is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  Each 
examination report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for either examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
review each issue on the merits.  All 
possible theories of entitlement to 
service connection must be considered, 
Schroeder, as must the applicability of 
38 U.S.C.A. § 1154(b) (West 1991).  If 
the issues on appeal remain denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


